18-3006
    Zheng v. Barr
                                                                                   BIA
                                                                               Sichel, IJ
                                                                           A205 923 126
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 31st day of March, two thousand twenty.

    PRESENT:
             JON O. NEWMAN,
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    JIANG ZHENG,
             Petitioner,

                    v.                                           18-3006
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Norman Kwai Wing Wong, New York,
                                      NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
                                      General; Stephen J. Flynn,
                                      Assistant Director; Lindsay
                                      Marshall, Trial Attorney, Office
                                      of Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Jiang Zheng, a native and citizen of the

People’s Republic of China, seeks review of a September 19,

2018, decision of the BIA affirming an October 5, 2017,

decision    of   an   Immigration    Judge       (“IJ”)      denying   Zheng’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).                    In re Jiang

Zheng, No. A 205 923 126 (B.I.A. Sept. 19, 2018), aff’g No. A

205 923 126 (Immig. Ct. N.Y. City Oct. 5, 2017).                   We assume

the   parties’      familiarity    with    the    underlying      facts   and

procedural history.

      Under the circumstances, we have considered both the IJ’s

and   the   BIA’s     opinions    “for    the    sake   of    completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

Cir. 2006).      The applicable standards of review are well

established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

      “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

                                     2
determination on the demeanor, candor, or responsiveness of

the applicant or witness, the inherent plausibility of the

applicant’s or witness’s account, the consistency between the

applicant’s or witness’s written and oral statements . . . ,

the internal consistency of each such statement . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other

relevant factor.”      8 U.S.C. § 1158(b)(1)(B)(iii); see also

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163–64 (2d Cir. 2008).

“We defer . . . to an IJ’s credibility determination unless,

from the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”    Xiu Xia Lin, 534 F.3d at 167; accord Hong Fei Gao,
891 F.3d at 76.     Substantial evidence supports the agency’s

determination that Zheng was not credible as to his claim

that he would attend an unregistered church in China and that

he fears persecution on that account.

    The agency reasonably found implausible and inconsistent

Zheng’s    testimony   regarding       his   friend   who   purportedly

introduced him to Christianity and took him to church in

China.     See 8 U.S.C. § 1158(b)(1)(B)(iii).         Zheng testified

implausibly that he could not remember the friend’s name even

                                   3
though they had known each other for “quite some time” having

been playmates in childhood.                See Wensheng Yan v. Mukasey,

509 F.3d 63, 66–67 (2d Cir. 2007) (recognizing that an IJ may

rely on inherently implausible testimony particularly if the

finding is “tethered to record evidence”).                          Zheng later

testified inconsistently that he had known this friend for

only two years, which would have meant Zheng met the friend

when    he    was    approximately     30    years    old     rather    than    in

childhood.           Zheng    could   not    compellingly       explain      this

implausible         and   inconsistent      testimony.        See    Majidi    v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

do     more   than        offer   a   plausible      explanation       for     his

inconsistent statements to secure relief; he must demonstrate

that a reasonable fact-finder would be compelled to credit

his testimony.” (internal quotation marks omitted)).

       The    agency      also    reasonably    found    Zheng’s       testimony

inconsistent         regarding     whether     his   church    in    China     was

located at the top or bottom of the mountain near his home.

See 8 U.S.C. § 1158(b)(1)(B)(iii).               In attempting to explain

this inconsistent testimony, Zheng stated that he did not

know the exact location of the church because he had only

recently begun his religious practice.                      The IJ was not

                                        4
compelled to credit this explanation because Zheng testified

that he lived near the mountain and helped build the roof of

the church structure.       See Majidi, 430 F.3d at 80.

    The IJ also reasonably relied on Zheng’s unresponsiveness

when asked about his friend in China to whom he purportedly

proselytized        on   the     telephone.        See         8 U.S.C.

§ 1158(b)(1)(B)(iii).       It took four questions before Zheng

provided the name of his friend, and then he became evasive

again when asked why he did not have a corroborating letter

from that friend.

    Having     questioned      Zheng’s   credibility,    the    agency

reasonably relied further on his failure to rehabilitate his

testimony    with    reliable    corroborating   evidence.         “An

applicant’s failure to corroborate his or her testimony may

bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”            Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).              The agency

reasonably declined to credit the unsworn letter from Zheng’s

wife because she is an interested party who was not available

for cross-examination.      See Y.C. v. Holder, 741 F.3d 324, 332

(2d Cir. 2013) (“We generally defer to the agency’s evaluation

                                   5
of the weight to be afforded an applicant’s documentary

evidence.”); see also In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

209, 215 (B.I.A. 2010) (finding that letters from alien’s

friends and family were insufficient to provide substantial

support for alien’s claims because they were from interested

witnesses not subject to cross-examination), overruled on

other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

38    (2d    Cir.   2012).    That    letter      was    the   only    evidence

proffered      to   corroborate      Zheng’s   assertion        that    he   had

attended an unregistered church in China.

      Given the implausibility, inconsistency, evasiveness,

and corroboration findings, the agency’s adverse credibility

determination is supported by substantial evidence.                          See

8 U.S.C. § 1158(b)(1)(B)(iii).            The determination that Zheng

was    not    credible   as   to   his    claim    that    he   attended      an

unregistered church in China and would do so again if removed

is dispositive of asylum, withholding of removal, and CAT

relief because all three claims are based on the same factual

predicate—his fear of persecution for practicing his religion

in an unregistered church in China.                See Paul v. Gonzales,

444 F.3d 148, 156–57 (2d Cir. 2006).                    Contrary to Zheng’s

contention, the agency was not required to apply Hongsheng

                                      6
Leng v. Mukasey because the holding in that case applies to

noncitizens attempting “to establish eligibility for relief

based exclusively on activities undertaken after . . . arrival

in the United States.”   528 F.3d 135, 138 (2d Cir. 2008).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              7